Citation Nr: 1418303	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD), to include as due to service-connected bilateral pes planus and dermatophytosis. 

2.  Entitlement to service connection for peripheral neuropathy, to include as due to service-connected bilateral pes planus and dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied the benefits sought on appeal.
 
The Veteran and his wife provided testimony before the undersigned at a Board hearing at the RO in August 2011.  A transcript is of record. 

In August 2011 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In Mach 2012, the Board issued a decision that denied the claim related to PVD.  In September 2013, pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2011 hearing.  The Veteran elected to have the prior decision on the issues vacated and a new decision issued in its place.  This decision satisfies that request.


FINDINGS OF FACT

1.  The Veteran's current PVD is not the result of a disease or injury in service and is not proximately related to service-connected pes planus or dermatophytosis. 

2.  The Veteran's current peripheral neuropathy is not the result of a disease or injury in service and is not proximately related to service-connected pes planus or dermatophytosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2. The criteria for service connection for peripheral neuropathy have not been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Duty to Notify

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in March 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was informed that he should submit all relevant evidence in his possession in the March 2009 letter. 

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the March 2009 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for getting an examination under the VCAA is low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical opinions in response to his claims.  As discussed below, however, he has not asserted, and the evidence does not otherwise suggest, that PVD or neuropathy are directly related to service.  He contends that those conditions are secondary to service connected disabilities.  There is no evidence other than his assertion to support this contention. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran's assertion that one condition was caused by another, was insufficient, by itself, to trigger VA's duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the duty to provide an examination has not been triggered in this case.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2011 Board hearing, the undersigned asked about relevant treatment and insured the Veteran was advised that evidence demonstrating a link between each currently diagnosed disability and service or evidence that the disability was proximately related to a service-connected disability was necessary to substantiate the claim.  Neither the Veteran nor his representative voiced any objection with how the hearing was conducted.  Hence, the Bryant requirements were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability which is proximately due to, or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires the aggravation to be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Board must determine whether lay testimony may establish a diagnosis or etiology on a case-by-case basis.  See Jandreau, 492 F.3d at 1377.

Analysis

The record clearly establishes current PVD and peripheral neuropathy.  Service treatment records do not demonstrate any complaints, treatment, or diagnoses of PVD or peripheral neuropathy; nor has the Veteran asserted that either disability was present during service. 

Rather, the Veteran contends that each disability was incurred as a result of service-connected bilateral pes planus or dermatophytosis.  Such an opinion would require medical expertise beyond that of a lay person.  38 C.F.R. § 3.159(a).  There is no evidence the Veteran has medical training.  Hence, his opinion as to the etiology of the claimed conditions is not competent or probative.  Id.  Further, he has not reported, nor does the record contain competent evidence of a causal or aggravating linkage between the claimed conditions and a service connected disease or disability.  The evidence is to the contrary.
 
A March 2009 treatment record of Dr. T.M. notes the Veteran's family history of diabetes, states he was also at risk to develop the disease, and explains that one could have neuropathic symptoms for eight to nine years before becoming overtly diabetic.  He thereby suggested that the peripheral neuropathy was related to a cause other than that suggested by the Veteran.  Service connection has not been established for diabetes and there is no evidence the Veteran served in Vietnam or was exposed to herbicides in service.  Cf. 38 U.S.C.A. § 1116 (West 2002) (establishing a presumption of exposure to herbicides for veterans who served in Vietnam during the Vietnam War and a presumption of service connection for such veterans who develop type II diabetes mellitus).

During the Board hearing, the Veteran acknowledged that a medical professional had never told him his PVD or peripheral neuropathy was linked to service or to his service-connected disabilities.  The undersigned explained this was a medical question requiring the opinion of a medical expert.  The Veteran stated he would attempt to obtain such medical evidence, but no opinion has been received.  The record currently contains no competent evidence that the peripheral neuropathy or PVD is related to the service-connected disabilities.

Given the lack of competent evidence linking the claimed disabilities to service or a service-connected disability, the Board is constrained to find the preponderance of the evidence is against a nexus between the current peripheral vascular disease or peripheral neuropathy and service or his service-connected pes planus or dermatophytosis.  Hence, the claim must be denied.  38 C.F.R. § 3.310. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PVD as due to service-connected bilateral pes planus and dermatophytosis is denied. 

Entitlement to service connection for peripheral neuropathy as due to service-connected bilateral pes planus and dermatophytosis is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


